Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1975, which affirmed the initial decision of the Industrial Commissioner holding claimant ineligible to receive benefits because he was not available for employment. The board found that claimant’s effort to seek employment during the period at issue had "not been diligent and active but * * * merely token”, and he was thus not available for employment. This determination is factual, and if supported by substantial evidence, it must be sustained (Matter of Bennett [Catherwood] 33 AD2d 946). The instant record contains solely issues of fact and credibility, and it cannot be said that the board’s decision is not sustainable. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.